FILED
                           NOT FOR PUBLICATION                                 OCT 17 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TOM BEAN,                                        No. 10-16771

              Plaintiff - Appellant,             D.C. No. 3:10-cv-08034-DGC

  v.
                                                 MEMORANDUM*
HOUGHTON MIFFLIN HARCOURT
PUBLISHING COMPANY,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted October 10, 2014**
                                Phoenix, Arizona

Before: WALLACE, SILVERMAN, and M. SMITH, Circuit Judges.

       Tom Bean appeals from the dismissal of his copyright infringement action

against Houghton Mifflin Harcourt. The district court held that Bean had not met

17 U.S.C. § 411(a)’s pre-suit copyright registration requirement because his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-
photographs were improperly registered under 17 U.S.C. § 409. We have

jurisdiction pursuant to 28 U.S.C. § 1291, Cosmetic Ideas, Inc. v.

IAC/Interactivecorp, 606 F.3d 612, 614 (9th Cir. 2010), and we VACATE the

dismissal order and REMAND for further proceedings.

      We recently held in a similar case, Alaska Stock, LLC v. Houghton Mifflin

Harcourt Publishing Company, that the registration of a compilation of

photographs also registers the individual photographs within the compilation

where, as here, the registrant follows Copyright Office practice and does not

include the title and author of each individual photograph on the registration

application. 747 F.3d 673, 685 (9th Cir. 2014). Consistent with our Alaska Stock

opinion’s express disagreement with the district court’s decision in this case, id. at

684 n.50, we hold that the district court erred in dismissing Bean’s action under

Federal Rule of Civil Procedure 12(b)(6) on the ground that his photographs were

not individually registered.

      VACATED and REMANDED.

      Costs awarded to Appellant.